FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim ends with “flow rate;” and it should end with --flow rate.-- .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, the current claim limitation of “a varying error of calculations of the oxygen content based on the models of the EGR valve and the turbine is reduced using the output of the lambda sensor when levels of the laggy signal become stable” is not clearly understood.  The current above limitation does not appear to further structurally limit the claimed detection device but attempts to describe a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-12, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrmann U.S. Patent Application Publication 2010/0131181.
With respect to claims 1, 12, and 15, Herrmann teaches an exhaust gas recirculation valve (control valve 6) having a first input, an output and a second input (figure 1); an exhaust manifold of an engine having an output connected to the first input of the EGR valve and to an input of a turbine, and having an input connected to exhaust ports of cylinders of the engine (engine 1 that is in connection with an EGR system 2 as well as turbine 10, paragraph 23, figure 1); an intake manifold of the engine having an input connected to an output of the EGR valve and to an output of a compressor (the motor inlet 9 is connected to the output of the EGR system 2 and compressor 8, figure 1), and an output connected to intake ports of the cylinders (figure 1); a first pressure sensor situated in the intake manifold (EGR pressure sensor, positon 3 on figure 1, paragraph 24); a lambda sensor sensing an oxygen content of an exhaust gas in an exhaust gas flow conveyance between the output of the exhaust manifold and an exhaust output of the device (lambda probe that may be in the exhaust gas passage, paragraph 15), and having an output of a laggy signal with an indication of the oxygen content (the lambda probe has lag due to the heating element, paragraph 15); and a processor having an input connected to the first pressure sensor and to the output of the lambda sensor (figure 2), and having an output connected to the second input of the EGR valve (the valve is regulated based on determined parameters and is connected to the control and determining system of figures 2 and 3); and wherein the processor calculates one or more rates selected from a group comprising an estimated EGR mass flow rate and an estimated fresh air mass flow rate (the flow rate through the systems is determined from estimated fresh air and EGR flow rates, paragraph 24).
With respect to claim 9, Herrmann teaches wherein the lambda sensor is combined with or contained in an NOx sensor situated in the exhaust gas flow conveyance (paragraph 15).
With respect to claim 10, Herrmann teaches wherein: the correction is based on an interval of a dynamic response of the signal from the lambda sensor; and the correction is avoided or attenuated during a period of time the signal from the lambda sensor is inaccurate (adaption is discontinued during transient conditions, paragraph 11).
With respect to claim 11, Herrmann teaches wherein: the laggy signal, indicating oxygen content of an exhaust gas sensed by the lambda sensor, has a delay of more than a predetermined duration after exposure of the lambda sensor to the exhaust gas; and the estimated fresh air flow rate exhibits a delay less than one tenth of the delay of the laggy signal (it is interpreted that the fresh air flow rate is estimated by less than one tenth the delay of the lag of the lambda sensor as the fresh air flow is estimated by calculations of an ECU or controller which operates at high clocking speeds).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann U.S. Patent Application Publication 2010/0131181 in view of Auckenthaler U.S. Patent Application Publication 2012/0325188.
With respect to claims 2-7, 13, and 14, Herrmann teaches wherein the EGR mass flow rate is calculated from exhaust gas concentration after the turbine 10 as well as the exhaust gas pressure and temperature across the control vale, and the model may further include charge pressure and intake pipe temperature (paragraph 24).  The EGR valve being controlled based on the EGR flow rate calculations (paragraphs 23-24).
Herrmann does not teach wherein the processor calculates the estimated fresh air mass flow rate to the intake manifold from the EGR valve mass flow rate and from a mass conservation law in the system; the lambda sensor has a delay of the output of the laggy signal providing the indication of oxygen content in the exhaust gas, and a delay of the indication of oxygen content is reduced at least ten times with a use of faster although less accurate calculations of the oxygen content based on models of the EGR valve and the turbine; and a varying error of calculations of the oxygen content based on the models of the EGR valve and the turbine is reduced using the output of the lambda sensor when levels of the laggy signal become stable.
Auckenthaler teaches a method and apparatus for measuring and controlling an engines EGR rate wherein the EGR rate is determined from the difference between the total gas mass flow and the fuel mass flow in the cylinders and the gas mass flow through the turbine, where both the total gas mass flow and the turbine mass flow are obtained from models, which make use of the pressure sensors p2 (boost air pressure), p3 (turbine inlet pressure), temperature sensor T2 (boost air temperature), and, if available, p4 (turbine outlet pressure), and T3 (turbine inlet temperature, paragraphs 24-25).  The turbine mass flow calculation using a model that is based on the geometry of the turbine being used (fix geometry turbine, variable geometry turbine, or waste gate turbine, paragraphs 31-36).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the EGR rate calculation of Herrmann with the method of calculating an EGR rate where you take into account the turbine characteristics as well as the measured air flow circuit properties such as pressure and temperature as taught by Auckenthaler in order to provide an accurate sensing and control concept of the EGR rate is crucial and necessary, for a precise and reproducible control of the NOx emissions (paragraph 6, Auckenthaler).
	With respect to claim 8, Herrmann teaches wherein: exhaust gas is treated by a cascade of one or more aftertreatment devices positioned after the turbine; and the lambda sensor is located between the turbine and an aftertreatment device, between any two aftertreatment devices, or after the cascade (diesel particulate filter 11 and also a catalytic converter 12 may be used in treating the exhaust gas, paragraph 23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        5/8/2021